


RADISYS CORPORATION
DEFERRED COMPENSATION PLAN


ADMINISTRATIVE COMMITTEE RESOLUTION
TO ADOPT
AMENDMENT NO. 1




The following Resolution was adopted by the Administrative Committee of the
RadiSys Corporation Deferred Compensation Plan:


WHEREAS, RadiSys Corporation (the “Company”) adopted the RadiSys Corporation
Deferred Compensation Plan (the “Plan”), amended and restated effective January
1, 2008; and
    
WHEREAS, Section 9.1(b) of the Plan provides the Administrative Committee may
adopt any technical, clerical, conforming or clarifying amendment or other
change that it deems it necessary or advisable; and


WHEREAS, the Administrative Committee deems it advisable to remove inoperative
language from the Plan’s definition of Retirement in order to clarify the
intended meaning of Retirement.    


NOW, THEREFORE, the Plan is hereby amended as follows:


1.
Sections 2.21 of the Plan is amended to read as follows:



"Retirement" means a Separation from Service for a reason other than death on or
after the earlier to occur of the Participant's attainment of age fifty (50) or
completion of five (5) years of service.






--------------------------------------------------------------------------------




SIGNATURE


This Amendment shall be effective January 1, 2009.




 
 
 
RADISYS CORPORATION
Date:
August 26, 2009
 
By:
/s/ Cheryl Spencer
 
 
 
 
Cheryl Spencer
 
 
 
 
Sr. Director of Human Resources
 
 
 
Its:
Authorized Member of the Administrative Committee







